Appeal by petitioner from a judgment of the Supreme Court, Nassau County (Vitale, J.), dated February 2, 1981, which, inter alia, dismissed his CPLR article 78 proceeding seeking to compel the Property Clerk of the Nassau County Police Department to return his gun. Appeal dismissed, without costs or disbursements. The petitioner was advised by the Deputy Chief of Operations of the Nassau County Police Department, in a letter dated May 6, 1981, that, after a hearing, the Commissioner of Police has directed that petitioner’s pistol license be revoked and that he may reapply for a license in six months. Accordingly, the appeal is rendered academic. Titone, J.P., Lazer, Weinstein and Thompson, JJ., concur.